Appellant brought a bill of review to set aside a judgment which had theretofore been rendered against her. The appellee lodged a general demurrer to said petition, which was sustained by the court. The order sustaining the general demurrer does not attempt to dispose of the cause. The order, in substance, shows a consideration by the court of the general demurrer and an opinion that it should be sustained. Then follows:
"It is therefore ordered, adjudged, and decreed by the court that the plaintiff's general demurrer to the defendant's bill of review be and the same is hereby in all things sustained,"
— followed by an exception and notice of appeal.
This order is not sufficient to confer jurisdiction on this court of this appeal. It is not a final judgment. Texas Land  Loan Co. v. Winter, 93 Tex. 560, 57 S.W. 39; Dixon v. Sanderson (Tex.Sup.) 6 S.W. 831; Kuehn v. Kuehn (Com.App.) 242 S.W. 719; Freeman on Judgments (5th Ed.) pp. 1512-1517.
The uniform declaration to be found in the cases in this state on the question is:
"An order which logically would lead to a final disposition of the case is not a final judgment until the effect of such order is judicially pronounced; so that an order or judgment sustaining a demurrer, but not expressly disposing of the action, is not final, and an appeal therefrom does not lie."
Because there is no final judgment, the appeal is dismissed.